Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to because in the case of Figures 5-7, there is a poor portrayal illustrating either data or information to the public. These figures are disclosed as visually illustrating the allocation of memory segments. The drawings do not clearly identify the segments, or communicate clearly how the code snippet is represented in the drawing. Neither is there a clear concise description of the terms used or what they represent (for example: applicant groups the explanation of figures 5-7 and indicate 3 different scenarios without labeling which figure is which scenario; the size of the memory segment is discussed but not clearly labeled in the drawing; the drawings do not label or indicate that this is taking place in the program execution.) The examiner does not regard figures 5-7 as an effective way to share the insight of the inventive concept. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a computer implemented method which could merely be computer-executable instructions including algorithms which have been disclosed in the specification. This judicial exception is not integrated into a practical application because the method is directed to an abstract idea with possibly generic computer elements, which do not add a meaningful limitation to the abstract idea. The claimed limitations amount to detection of data for the purpose of transferring data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a computer to identify, store and retrieve information in memory is well-understood, routine, and conventional to a computer system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
3.	Claims 1-6, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being taught by Richard T Snodgrass et al. (US Publication 2016/0110172), hereafter Grass.
Regarding claim 1 Grass discloses a computer-implemented method for reducing memory access stalls and memory allocation requests in data-intensive applications, the method comprising: 
identifying invariants (via automatically identify invariants) associated with execution paths that access data (via program component frequently executed) in a memory of the data-intensive application; (Paragraph [0006 and 0031])
and applying at least one field specialization technique using at least one speccode segment (speccode via spiff-code specialized in the field), whereby the speccode segment exploits the identified invariants, thereby reducing at least one of memory stalls and memory allocation requests in data-intensive application. (Paragraph [0006 and 0011])

Claim 2 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the data-intensive application (via spiff toolset) further comprises a database management system (via DBMS 212). (Paragraph [0004 and 0033]; Figure 2)

Claims 3 and 16 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the at least one field specialization technique comprises software prefetching (via different patterns within the data collected at the backend). (Paragraph [0046])

Claims 4 and 17 is rejected for the reasons set forth hereinabove for and further discloses claim 3, wherein at least one of: a control-flow (via value flow) invariant; and a number of cycles invariant are identified (determined). (Paragraph [0011 and 0037])

Claims 5 and 18 is rejected for the reasons set forth hereinabove for and further discloses claim 3, further comprising inserting software prefetching instructions (via inserting spiffs into DBMS code) into the at least one speccode segment. (Paragraph [0026])

Claims 6 and 19 is rejected for the reasons set forth hereinabove for and further discloses claim 5, further comprising using at least one data prefetching hint (load dynamically via associating speccode with a particular data file) to determine a prefetching level. (Paragraph [0011 and 0037]) 

Claim 12 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the at least one field specialization technique comprises a memory segment reuse processes (via enables the analysis performed by the simulator 130). (Paragraph [0036])

Claim 14 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the at least one field specialization technique comprises memory layout optimization (via sophisticated query optimization strategies). (Paragraph [0005])

Claim 15 is rejected for the reasons set forth hereinabove for and further discloses claim 14, wherein memory layout optimization comprises: acquiring memory segments from specific locations within the memory with a specialized allocator (via simulator) to produce allocated memory segments; determining access patterns of data stored (via frequently executed program components) within the allocated memory segments; and optimizing a layout of data stored within the allocated memory segments (via cold code and hot code) with the locations determined by the access patterns. (Paragraph [0031])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richard T Snodgrass et al. (US Publication 2016/0110172), hereafter Grass in view of Saumya K. Debray et al. (US Publication 2014/0365533), hereafter Debray.
Claim 7 is rejected for the reasons set forth hereinabove where Grass disclosed claim 1, however Grass does not explicitly disclose wherein the at least one field specialization technique comprises a data distribution-based hash function .
Debray discloses wherein the at least one field specialization technique comprises a data distribution-based hash function (via inner relation part is hashed into memory). (Paragraph [0243])
Debray and Grass are analogous art because they are from the same field of endeavor involving specialization in database management systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the hash functions of Debray into the system of Grass. The motivation behind such a combination would have been to specialize DBMS code at runtime and eliminate overhead. (Paragraph [0041] of Debray)

Claim 8 is rejected for the reasons set forth hereinabove for and further discloses claim 7, further comprising transforming an input value used as a key by a hash table with at least one of: a complete value distribution hash function and a refined value distribution hash function (via map main memory space and cache). (Paragraph [0161 and 0307] of Debray)

Claim 9 is rejected for the reasons set forth hereinabove for and further discloses claim 8, wherein the complete value distribution hash function relies on a value distribution of all rows of a column of an underlying table upon which the hash table is built, and the refined value distribution hash function relies on a value distribution of a subset of all rows of the column (via Table 8.1) and of the underlying table upon which the hash table is built. (Paragraph [0365 and 0366] of Debray)

Claim 10 is rejected for the reasons set forth hereinabove where Grass disclosed claim 1, however Grass does not explicitly disclose wherein the at least one field specialization technique comprises a CPU binding of processes.
Debray discloses wherein the at least one field specialization technique comprises a CPU binding of processes (via CPU -bound task). (Paragraph [0052])
Debray and Grass are analogous art because they are from the same field of endeavor involving specialization in database management systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the CPU binding process of Debray into the system of Grass. The motivation behind such a combination would have been to reduce instruction cache misses. (Paragraph [0052] of Debray)

Claim 11 is rejected for the reasons set forth hereinabove for and further discloses claim 10, wherein the CPU binding of processes is dependent on: a presence of inter-process data transfer; and a size of the data transfer being substantial (via bee characteristics). (Paragraph [0087] of Debray)

Claim 13 is rejected for the reasons set forth hereinabove for and further discloses claim 12, wherein the memory segment reuse processes comprises: use memory access analysis (via snippet finder) to track all reads and writes to a memory segment (via tracking variables read from and read to); (Paragraph 0034])
determine if there is a portion of a lifetime of the memory segment (via frequently executed) where it is not used (via cold cold); (Paragraph [0031])
Grass however, does not explicitly disclose determine whether two memory allocations of the memory segment are adjacent during execution thereof; determine a size of the memory segment; and apply field specialization to reuse the memory segment.
Debray discloses disclose determine whether two memory allocations of the memory segment are adjacent (overlapped) during execution thereof; (Paragraph [0307]) determine a size of the memory segment (via size of the bee); (Paragraph [0308]) and apply field specialization to reuse the memory segment (via bee characteristics). (Paragraph [0087] of Debray)
Debray and Grass are analogous art because they are from the same field of endeavor involving specialization in database management systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the field specialization application of Debray into the system of Grass. The motivation behind such a combination would have been to reduce the cache misses. (Paragraph [0309] of Debray)

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daniel J Rogers et al. (US Publication 2016/0283229), for detecting copied code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 06/17/2022Examiner, Art Unit 2181         

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181